DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 11-16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended content of claims 1 and 12 recites that particles of the tracer material are “adhered” together by a binder. Applicant’s specification does not support the use of the term “adhere” in this context. Applicant’s specification, page 6, lines 18-32 recites:
For such applications, the tracer particles may be placed in a container which is suitably perforated in order to allow the well fluids 20access to the particles whilst retaining the particles within the container. As an alternative embodiment the tracer particles may be joined together to form an agglomerated object. In particular, the particles may be formed into one or more shaped agglomerates which can be placed within a well. Such shaped agglomerates may, for example, take the form of strips or mats which are formed by moulding the particles into the required shape with a binder to bind 25the particles to each other. The binder may be of the same composition as the retaining material. This can be achieved by applying more of the retaining material than is absorbed into the pores so that the retaining material is present on the surface of the particles. The particles are placed in a mould before the retaining material is solidified. Alternatively the binder may be of a different composition from the retaining material. In such a case the 30binder may, if required, be selected to be broken down on contact 

Although this describes the use of a binder to form an agglomerated object, holding the particles together, there is no description that this binding particularly involves adhering the particles to one another. Accordingly, this recitation is considered to be new matter which was not previously disclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2014/0110102) in view of Anderson et al. (US 2006/0052251, hereafter Anderson)  
	With respect to claim 1, Hall teaches a particulate tracer material (par. 30) comprising a plurality of particles wherein particles of said particulate tracer material are joined together by means of a binder to form an agglomerated object, representing an agglomeration of the particles, wherein the binder is configured to be broken down on contact with well fluids to release the particles from the agglomerated object when the agglomerated object has been placed in a well. (par. 22)

Anderson teaches a particulate tracer material comprising a plurality of particles of a porous particulate solid material, said particles having a surface portion and having pores containing a tracer composition (par. 36) wherein a retaining material overlies said tracer composition in at least some of said pores (coating, par. 39) said retaining material retarding the rate of discharge of the tracer compound from the tracer material compared with the rate of discharge from a similar tracer material in the absence of the retaining material. (Par. 15-17, 27, 36 and 39)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hall to include a porous particulate material having pores containing a tracer material and a retaining material that is different from the binder overlying at least some of said pores, as taught by Anderson, in order to further control the release of the particles at desired locations in a well bore.
	With respect to claims 2-3, Hall, as modified by Anderson, teaches said porous particulate solid material comprises an inorganic oxide material, wherein said porous particulate solid material comprises silica, alumina, an aluminosilicate, porous glass, calcium carbonate, clay, sepiolite, kaolin, bentonite, attapulgite, and halloysite, diatomaceous earth, activated carbon, zeolite, moler earth or fullers earth. (Anderson, par. 36, diatomaceous earth)

	With respect to claim 5, Hall, as modified by Anderson, teaches said tracer composition comprises a solid or liquid which is soluble in or miscible with a hydrocarbon fluid or an aqueous liquid. (Anderson, par. 30-34)
	With respect to claim 6, Hall, as modified by Anderson, teaches said tracer composition comprises more than one tracer compound. (Anderson, par.19)
	With respect to claims 7-8, Hall, as modified by Anderson, teaches said retaining material comprises a polymeric material or a waxy organic material, wherein said retaining material comprises a polyurethane, an epoxy resin, a polyester, an acrylic material, polyvinyl acetate, polyvinyl alcohol, a formaldehyde-based resin or a cellulose derivative. (Anderson, par. 39)
	With respect to claim 9, Hall, as modified by Anderson, teaches the particles of said particulate tracer material are free-flowing. (Anderson, par. 15-17, 27, 36 and 39)
	With respect to claim 11, Hall, as modified by Anderson, teaches the particulate tracer material can be released at a rate sufficient to permit detection within the produced fluid (Anderson, par. 27) but does not explicitly teach the particulate tracer material releases the tracer into an eluent in an amount of at least 0.005% of the applied amount of tracer per day over a period of at least 90-180 days when the tracer had been present on the tracer composition at a loading of 8% and the eluent contacts a mixture of particulate tracer material and sand at a flow rate of 5.2 mL/day. 
However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to 
	Therefore, it would have been obvious to one having ordinary skill in the art to further modify the structure of Hall such that the tracer levels were optimized for a particular application. 
With respect to claim 12, Hall teaches a method of making a particulate tracer material (par. 30) comprising the steps of: forming a plurality of particles into an agglomeration of particles, using a binder to join the particles together to form the agglomeration, wherein the binder is configured to be broken down on contact with well fluids to release the particles from the agglomeration when the agglomeration has been placed in a well. (par. 22)
Hall does not explicitly teach the steps of a. impregnating a plurality of particles of a porous particulate solid material with a tracer composition in the form of a liquid or a solution, b. contacting said particles with a liquid precursor to form a retaining material or c. treating the resulting particles to form a solid retaining material from said liquid precursor, wherein the retaining material is a different composition from the binder.
Anderson teaches a. impregnating a plurality of particles of a porous particulate solid material with a tracer composition in the form of a liquid or a solution, (par. 37--38) b. contacting said particles with a liquid precursor to form a retaining material (par. 41) and c. treating the resulting particles to form a solid retaining material from said liquid precursor par. 42). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hall such that the tracer composition is composed of porous particles and a retaining material, as taught by Anderson, in order to further control the release of the particles at desired locations in a well bore.
	With respect to claim 13, Hall, as modified by Anderson, teaches a method of tracing a flow of fluid from a hydrocarbon reservoir comprising the steps of: collecting a sample of fluids 
	With respect to claim 14, Hall, as modified by Anderson, teaches a plurality of samples of fluids flowing from the well are analysed over a period of time and the concentrations of one or more tracers in the reservoir fluids are determined over time. (Anderson, par. 52-53)
	With respect to claim 15, Hall, as modified by Anderson, teaches said particulate tracer material is placed within a fracture in a rock formation forming said reservoir or within, or attached to, a well completion apparatus installed within said well. (Anderson, par. 3-5, 52-53)
	With respect to claim 16, Hall, as modified by Anderson, teaches a step of removing a solvent from said particles before step b. (Anderson, par. 38)
	With respect to claim 18, Hall, as modified by Anderson, teaches a step of determining the concentration of one or more tracers in fluids flowing from the well. (Anderson, par. 52-55)
	With respect to claim 19, Hall, as modified by Anderson, teaches the retaining material is present in at least a portion of the pores of the particles. (Anderson, par. 39)

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that the proposed combination of references does not present a prima facie case of obviousness, the examiner respectfully disagrees.
Applicant argues on page 6 that “the present claims specify that the agglomeration is formed by use of a binder, which is readily understood by those of ordinary skill in the art to represent a material that retains other materials together by adhesion or cohesion (see, e.g., https://en.wikipedia.org/wiki/Binder_(material)), and not merely by containing them within a shared space.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/            Primary Examiner, Art Unit 2853